NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT


TODD J. MCNALLY,                       )
                                       )
              Appellant,               )
                                       )
v.                                     )      Case No. 2D18-3138
                                       )
JAMES FINN,                            )
                                       )
              Appellee.                )
                                       )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Sarasota County; Hunter W. Carroll,
Judge.

Brian D. Keisacker and Donald W.
Scarlett, Jr. of Ulrich, Scarlett,
Wickman & Dean, P.A., Sarasota,
for Appellant.

James H. Burgess, Jr., of Burgess,
Harrell, Mancuso, Colton & La Porta,
P.A., Sarasota, for Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, BLACK, and ATKINSON, JJ., Concur.